Citation Nr: 1611704	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an upper and lower spine disorder.  

2.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, denying the Veteran's claims for service connection for a disorder of the upper and lower spine and a left ankle disorder.  This matter was later certified to the Board from the RO in Oakland, California.  

In January 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

This matter was previously before the Board in April 2012 when it was remanded for further development.  The case has now been returned to the Board for further appellate action.

The Board notes that private treatment records and VA treatment records have been received since the Veteran was last issued a supplemental statement of the case (SSOC) in October 2012.  It does not appear from the record that the Veteran submitted a waiver of review of that evidence by the Agency of Original Jurisdiction (AOJ).  Review of the additional treatment records reflects relevant information regarding the claim of entitlement to service connection for an upper and lower spine disorder.  However, these additional treatment records are not relevant to the claim for an ankle disability.  Therefore, a remand for the issuance of a new SSOC regarding the claim for an ankle disability is not warranted.  38 C.F.R. §§ 19.31, 19.37 (2015).  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The issue of entitlement to service connection for an upper and lower spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a current left ankle disorder. 


CONCLUSION OF LAW

The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

	I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice was provided in December 2007 prior to the initial decision in this matter.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, VA medical records, and private treatment records identified by the appellant as relevant to the appeal and for which the appellant has provided authorization for VA to obtain.  

In April 2012, the Board remanded the claim in order allow the Veteran to identify in writing the history of his claimed ankle disorder, to obtain records of prior medical treatment involving the left ankle, and to afford the Veteran a VA medical examination in order to assess the nature and etiology of any indicated disability.

In May 2012, notice was sent to the Veteran requesting that he identify in writing the history of his claimed ankle disorder and that he provide authorization to obtain private treatment records regarding his claimed ankle condition.  

Thereafter, additional VA treatment records were associated with the claims file and the Veteran was afforded a VA medical examination in May 2012.  The Veteran did not respond to the request for a written history of his claimed ankle disorder, however, he did provide the VA medical examiner with a history of his symptoms. 

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand with regard to the issue of entitlement to service connection for an ankle disability.  See Dyment v. West, 1 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for an ankle disability.  The Veteran has provided sworn testimony that he hurt his ankle in an in-service motor accident in February 1969, when he encountered snow and ice on a roadway and his vehicle went off a 60-foot cliff.  During the Board hearing, the Veteran stated that his ankle has pain, weakness, and collapses on him.  At his medical examination in May 2012, the Veteran stated that pain in his left ankle started around 1986 after jumping off a building.  The Veteran stated that he was initially evaluated after the injury, but does not recall any physical therapy, pain medication, injections, or a lite duty assignment.  The Veteran believes he may have been given pain pills and crutches.  

Service treatment records confirm the Veteran's involvement in that February 1969 motor vehicle accident and his receipt of emergency room care for contusions and abrasions of the each arm and the left knee.  No follow-up treatment for accident-related injuries is documented and residuals of those injuries are not demonstrated on a service separation examination.  The only other pertinent entry in the service treatment records is the Veteran's complaint of a sprained left foot in November 1967.  The Veteran had tenderness and swelling and the doctor ordered X-rays.  There was no cause noted in the record.  The November 1967 radiograph noted no abnormalities.  

Review of the VA treatment records and private treatment records reveal no notations regarding treatment for a left ankle condition.  The Veteran's private treatment records from the Kaiser Permanente Medical Group, dated June 2009, reflect that the Veteran's right ankle was hurt after a fall two months earlier.  However, there are no notations regarding treatment for the left ankle.  

In May 2012, the Veteran was afforded a VA medical examination.  The examiner noted that the Veteran presently denied pain, redness, bruising, swelling, or neuropathy to the left ankle.  There were no reported flare-ups which impacted the function of the ankle.  The examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the left ankle sprain noted in service has resolved and the Veteran was only evaluated once while in the military and was able to return to normal duty.  Additionally, the examiner noted that per the Veteran's own admission, he did not have present ankle pains.  

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, unfortunately, at no time since the filing of this claim has there been an indication that the Veteran has any present-day diagnosis referable to his left ankle.  Therefore, service connection is not warranted because there is no current disability involving his left ankle to in turn relate or attribute to his military service.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of these claims.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

Moreover, because the preponderance of the evidence is against this claim (for the reasons and bases discussed), there is no reasonable doubt to resolve in his favor.  38 C.F.R. § 3.102.


ORDER

Service connection for a left ankle disorder is denied.


REMAND

The Veteran seeks entitlement to service connection for an upper and lower spine disorder, based on injuries he sustained in the in-service motor vehicle accident.  

The Board notes that there may be relevant private treatment records not associated with the claims file.  An insurance long form from Kaiser Permanente, dated July 2006, noted a diagnosis of osteoarthrosis and the examiner checked the box that indicated that the injury or sickness was not due to the patient's employment.  The form asked for an explanation and the doctor noted that the Veteran had a long history of bilateral knee pain/discomfort and "low back pain, S/P L5-S1 discectomy and C3 cervical fusion."  The doctor noted that the symptoms first appeared on May 3, 1995, and the Veteran first consulted the doctor on September 6, 1995.  The doctor indicated that the Veteran was permanently disabled and gave a start date as January 1, 1990.  Review of the claims file reflects Kaiser Permanente records from April 2006 to May 2014.  Because it is unclear what caused the Veteran's symptoms to first appear in May 1995 and because it appears they are related to his back condition, the VA must attempt to obtain those records.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On remand, any outstanding, relevant private treatment records should be obtained.

Pursuant to the prior remand, the Veteran was afforded a VA medical examination in May 2012, regarding the Veteran's upper and lower spine disorder.  The examiner rendered the opinion that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that thoracolumbar degenerative disk disease is not related to military service because the examiner was unable to find evidence of back pain diagnosis or treatment while in the military and the Veteran was able to return to normal duty after the motor vehicle accident and the Veteran did not recall being evaluated for his back while in the military.  The examiner stated that degenerative disk disease is multifactorial and caused by or exacerbated by age, time, smoking, poor posture, lack of exercise, obesity, trauma/injury, and heavy physical or repeated lifting.  The examiner noted that some degree of degenerative disk disease progresses as one ages.  Additionally, the examiner stated:

"To adequately provide a cause and effect relationship with DDD being caused by the military would require an x-ray before having back pain while in the military and comparing it with present day imaging which is not available."

The VA medical examiner impermissibly relied, at least in part, on a lack of recorded evidence of any in service treatment or diagnosis for the Veteran's upper and lower spine disorder.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner first indicated that there was nothing in the military treatment record regarding back pain and then stated that degenerative disk disease is caused by many factors, which includes trauma/injury and age.  The examiner then stated that they could only adequately provide a cause and effect relationship if there had been an X-ray conducted in service to compare to the Veteran's current upper and lower spine disability.  The examiner relied on a lack of recorded evidence and failed to discuss whether the motor vehicle accident claimed by the Veteran could be sufficient trauma/injury to cause an upper and lower spine disorder.

The Board stated that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the opinion from May 2012 is inadequate, the claim is remanded for a new medical opinion.

In a May 2009 letter, Dr. M.M. stated that the Veteran had suffered chronic pain for as long as he has been a patient.  The Veteran has been having trouble with upper and lower back pain.  The doctor noted the Veteran's history of a motor vehicle accident while in the military.  The doctor stated that after review of the Veteran medical records, they reflected no other major trauma and that it was more likely than not that the motor vehicle accidence while in service had led to The Veteran's subsequent chronic pain.  Since the claim is being remanded for a new medical opinion, the examiner must discuss the May 2009 letter from Dr. M.M.

Since the last Supplemental Statement of the Case (SSOC) in October 2012, additional evidence was received.  Since the claim is being remanded, this new evidence will be considered by the RO before issuance of a SSOC. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file all treatment records regarding the Veteran from Kaiser Permanent, including records from May and September 1995.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the nature, extent, onset, and etiology of any upper and lower spine disorder found to be present.  The claims folder, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  The examiner is requested to provide an opinion regarding the following:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's upper and lower spine disorder had its clinical onset during service or otherwise is related to an event or incident of service, including the vehicular accident of May 1969? 

b.  Whether the Veteran's upper and lower spine disorder is at least as likely as not (probability of at least 50 percent), due to or permanently aggravated by an acquired service connected disorder.

The examiner(s) should comment upon the May 2009 letter from Dr. M.M. and the prior examination of record.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a Supplemental Statement of the Case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


